SUPPLEMENT Dated April 27, 2010 To The Current Prospectus Granite PrimElite Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. 1. Effective April 30, 2010 the following fund name changes apply to the investment portfolios that are currently open to new investments, and also reflect Subadviser changes as noted: List of Fund Name Changes Former Fund Name Current Fund Name ING Van Kampen Global Franchise Portfolio ING Morgan Stanley Global Franchise Portfolio (Class S) Former Subadviser: Van Kampen Current Subadviser: Morgan Stanley Investment Management Inc. Legg Mason Partners Variable High Income Portfolio Legg Mason Western Asset Variable High Income Portfolio Former Subadviser: Legg Mason Partners Fund Advisors, Current Subadviser: Western Asset Management Company LLC Legg Mason Partners Variable International All Cap Legg Mason Global Currents Variable International All Cap Opportunity Portfolio Opportunity Portfolio Former Subadviser: Legg Mason Partners Fund Advisors, Current Subadviser: Global Currents Investment Management, LLC LLC Legg Mason Partners Variable Investors Portfolio Legg Mason ClearBridge Variable Large Cap Value Portfolio Former Subadviser: Legg Mason Partners Fund Advisors, Current Subadviser: ClearBridge Advisors, LLC LLC 2. Overnight Delivery. If you would like a withdrawal sent to you by overnight delivery service, you may choose to have the $20 charge for overnight delivery deducted from the amount of the withdrawal. Granite PrimElite  GPE-10 1 04/10
